Citation Nr: 0803815	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is not related to 
active service.

2.  The veteran's lumbar spine disorder is not related to 
active service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A lumbar spine disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination, and upon completion, readjudicated the veteran's 
claims and issued a Supplemental Statement of the Case 
(SSOC).  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's January 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in February 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
That letter also advised the veteran of how VA determines 
disability ratings and effective dates.   See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in September 2007.  

The veteran's service medical records, VA medical treatment 
records, Social Security Administration (SSA) records and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded a VA examination in March 2007. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic spine disability is factually shown 
during service.  The Board concludes it was not.  

The veteran's service medical records do indicate that the 
veteran presented on January 9, 1975 with complaints of neck 
problems for one year.  The veteran was referred to 
orthopedic clinic.  On January 15, 1975, the veteran 
presented with complaints of neck problems and stated that he 
had had it for nine months, had been given medication, but 
that it hadn't helped.  He was subsequently seen on January 
17, 1975 and January 20, 1975.  

A January 24, 1974 Orthopedic Consult indicates that the 
veteran presented with a nine month history of neck pain and 
noted that rapid movement of the neck caused shooting pains 
down the right arm.  Physical evaluation and x-rays were 
normal.

On February 5, 1975, the veteran presented with complaints of 
back pain while on guard duty.  It was noted that the problem 
started when the veteran was beat up the Sunday prior, and 
hit with a club.  The veteran's upper back was tender, but 
there were no signs of bruises.  Assessment was throbbing 
back pain due to trauma.  The veteran was put on a 14-day 
temporary profile.  

On February 7, 1975, the veteran was evaluated at the 
orthopedic clinic.  The examiner noted that the veteran 
starting having symptoms after basic training in August 1974 
and those symptoms had been the same since then.  Pain was 
noted to be on the right side of neck when he turns abruptly.  
There was also complaint of occasional polyarthralgia.  It 
was noted that the veteran was clubbed February 1 and that he 
was complaining of sore back and left side of neck.  He also 
stated that he had been in several accidents with his POV, 
one in 1973.  Physical examination demonstrated full range of 
motion of neck, limitation of flexion of back due to pain, 
and normal reflexes and sensation.  X-rays were negative 
except for questionable degenerative changes at C2-C3.  
Impression was contusions from clubbing and arthralgia of 
cervical spine.   

The Board cannot conclude a "chronic" cervical or lumbar 
spine condition was incurred during service.    Treatment for 
back and neck pain from January 9, 1975 to February 7, 1975 
cannot be considered chronic disorders without some 
indication that a chronic disability exists.  In addition, on 
clinical examination for separation from service, the 
veteran' neck and spine were evaluated as normal.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
cervical arthritis was not until February 2004, nearly thirty 
years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
post-service medical evidence of record is dated in 1993, and 
with respect to the veteran's lumbar spine problems, he 
indicated on his application for compensation that he 
sustained a back injury in March 1984.  In light of the lack 
of any relevant history reported between 1975 and 1993, or in 
fact, even 1984, service connection is not warranted under 
38 C.F.R. § 3.303(b).  In fact, the medical evidence does not 
show treatment or diagnosis of these problems until nearly 
twenty years after service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has cervical spine and 
lumbar spine disabilities.  The March 2007 VA examiner 
diagnosed degenerative joint disease of the cervical spine 
status post cervical fusion and chronic lumbar strain of the 
lumbar spine.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current cervical and lumbar spine disabilities and the 
veteran's military service.

The Board notes that there are several medical records that 
suggest a nexus between the veteran's spine conditions and 
his active duty service.  For example, the record includes 
several medical records that report a history of injury 
during active service.  In addition, a March 2004 VA rehab 
medicine report authored by Dr. J.D.H., stated, "I believe 
this gentleman has a 30-year history of chronic pain with 
reinjury and depression associated with the negative trials 
and multiple reinjury and worker's compensation on the job 
injuries."  

However, the veteran underwent a VA examination in 2007 for 
the sole purpose of determining whether the veteran's current 
cervical and lumbar spine disabilities were related to his 
active military service.  The examiner provided negative 
opinions as to a nexus between the veteran's service and his 
current spine disabilities.  The examiner noted the in-
service complaints of neck pain, notation of questionable 
degenerative changes at C2-3 and diagnosis of arthralgia of 
cervical spine.  The examiner also noted no other evidence of 
treatment for cervical spine condition until 1999 when there 
was an injury at work and x-ray taken which did not show 
degenerative changes at C2-3.  The examiner opined that 
chronicity of a neck disability was not established until 
1999 and that it was less likely than not that the diagnosed 
cervical spine disability was related to the veteran's active 
service.

With respect to the lumbar spine disability, the examiner 
noted that the veteran complained of thoracolumbar spine pain 
in service and was treated for the condition but that there 
was no further treatment evidence of the thoracolumbar spine 
until 1983 following an on-the-job injury.  The examiner 
noted that during the eight years between the veteran's 
discharge from service and his thoracolumbar spine injury, he 
was able to perform strenuous manual labor intensive jobs 
without evidence of medical treatment for spinal pain.  The 
examiner opined that chronicity of a thoracolumbar disability 
was not established until 2003 although an injury was noted 
in 1983 and that it was less likely than not that the 
diagnosed chronic strain of the lumbar spine was secondary to 
the veteran's period of service.

The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the veteran's 
cervical and lumbar spine disabilities are related to 
service, it is the responsibility of the Board to weigh the 
evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Evans v. West, 12 Vet. App. 22, 30 
(1998).  That responsibility is particularly onerous where 
medical opinions diverge.  At the same time, the Board is 
mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.  

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the treating 
physicians' favorable medical opinions.  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  Indeed, the courts have provided guidance for 
weighing medical evidence.  For example, an examination that 
does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Also, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).    

The treating physicians' opinions unfortunately fail to take 
into account the relevant service medical records on file 
which document the normal evaluation for the veteran's spine 
at separation in March 1975 as well as a gap of 8 years for a 
lumbar spine condition and 24 years for treatment of a 
cervical spine condition.  

In comparison, all of these factors were considered by the VA 
examiner, and the VA examiner's opinion was rendered only 
after review of the claims file and physical examination of 
the veteran.  

The Board acknowledges that the veteran has submitted lay 
statements from his wife, his mother, and his brother stating 
that the veteran did not have any neck or back problems prior 
to entering service, but had these problems after discharge.  
As lay persons, the veteran's family members are competent to 
comment on their observations of the veteran, but only 
medical professionals are competent to express opinions as to 
medical diagnoses or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


